                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

IN RE: REQUEST FOR JUDICIAL                         CASE NO. 21-MC-03940
ASSISTANCE FROM THE LOCAL COURT
IN AMBERG, GERMANY
IN THE MATTER OF
C.S.B., A MINOR, AND MICHELLE SZKUTE V.
CEDRIC MCKEITHEN, CASE NO. 002 F 338/11
                               /


     MOTION TO DEEM EX PARTE THE MEMORANDUM OF LAW IN
    SUPPORT OF EX PARTE APPLICATION FOR ORDER PURSUANT
            TO 28 U.S.C. § 1782(a) FILED ON MAY 12, 2021

      The United States of America, by and through counsel, submits this Motion

to Deem Ex Parte the Memorandum of Law in support of the Ex Parte Application

for Order, pursuant to 28 U.S.C. § 1782(a), filed in this Court on May 12, 2021. The

United States intended not only the ex parte motion, but also the memorandum

submitted in support of that motion to be filed ex parte. The United States

respectfully requests the Court to take the actions necessary to deem the

memorandum ex parte.

      Respectfully submitted this 13th day of May, 2021.

                                       SANDRA L. STEWART
                                       ACTING UNITED STATES ATTORNEY

                                       By:   _/s/ Stephen D. Wadsworth _____
                                             STEPHEN D. WADSWORTH
                                             Assistant United States Attorney
                                             Bar Number: ASB 9808 E47W
                                             United States Attorney’s Office
                                              Middle District of Alabama
                                              Post Office Box 197
                                              Montgomery, Alabama 36101-0197
                                              Telephone: (334) 223-7280
                                              Facsimile: (334) 223-7201
                                              Email: Stephen.Wadsworth@usdoj.gov




                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Ex Parte

Application for Order Pursuant to 28 U.S.C. § 1782(a) was served via First Class

U.S. Mail, postage prepaid, this 13th day of May, 2021, upon the following:


Cedric McKeithen
904 Delaney Drive
Prattville, Alabama 36066.


                                              __/s/ Stephen D. Wadsworth __
                                              STEPHEN D. WADSWORTH
                                              Assistant United States Attorney
